Court of Appeals
                            Sixth Appellate District of Texas

                                     JUDGMENT


 Corey Dewayne Wilbert, Appellant                        Appeal from the 76th District Court of Camp
                                                         County, Texas (Tr. Ct. No. CF-17-01787).
 No. 06-19-00036-CR           v.                         Memorandum Opinion delivered by Justice
                                                         Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                            Burgess participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the phrase “to be
determined” and substituting an assessment of $0.00 for attorney fees. As modified, the judgment
of the trial court is affirmed.
        We further order that the appellant, Corey Dewayne Wilbert, pay all costs of this appeal.


                                                        RENDERED OCTOBER 30, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk